Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13, 15-17, 19, 25, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’584 (US 2012/0122584) in view of Schott (US 8,840,016), LeStrange (US 2014/0057703).

1. Nguyen’584 discloses an electronic gaming machine (200 in Fig. 2a, 240 in Fig. 2b) comprising: 
at least one electronic gaming machine display device (208 in Fig. 2a, 256 in Fig. 2b); 
a first electronic gaming machine processor (processor 422 of the multi-functional peripheral device in Fig. 4b) that is distinct from any second processor (second processor 242 in Fig. 2b); and
a first electronic gaming machine memory device (424 in Fig. 4b) which stores a plurality of instructions, which when executed by the first electronic gaming machine processor independent of any second processor (It is noted that the claim does not specify what the second processor is. In the broadest reasonable interpretation, it is interpreted that the first processor is Nguyen’584’s processor that manages the transfer of funds as specified later in the claim and the second processor is Nguyen’584’s processor that manages the wagering game play and game outcomes. Nguyen’584 discloses that “the multi-functional peripheral device 300 can be integrated with the gaming machine”, paragraph 50. It is interpreted that when the multi-functional peripheral device is integrated with the gaming machine, the multi-functional peripheral device and the components such as the processor and memory are part of the gaming machine. Therefore, the processor the multi-function peripheral device is a processor of the gaming machine.), cause the first electronic gaming machine processor to:
receive data (paragraphs 29, 50, 62), sent from the mobile device (110 in Fig. 1, paragraphs 27, 66), that is associated with a cashless wagering account (i.e. ID, password, bank information, routing information, checking account number, player tracking account, paragraphs 35, 80, 83) associated with an identified player (logging into a player’s account, paragraph 28; identify player with player tracking information, paragraph 31; or identify player with an arbitrary identification, paragraph 32; authenticating or verifying the player, paragraph 33; unique identification, player account number, paragraphs 80, 83), accessed via a mobile device application of the mobile device (paragraphs 27, 29, 50, 62, 66), 
receive data, sent from the mobile device, that is associated with an amount of funds determined in association with the mobile device application of the mobile device (Fig. 6c, paragraphs 71, 75, 91-93), 
request, from a cashless wagering server which is independent of any player tracking servers (The cashless wagering servers 120 or third party servers that store account information is separate from the player tracking server 124 and therefore independent from the player tracking server 124. See Fig. 1), the amount of funds from the cashless wagering account (paragraphs 83-85, 91-94), and 
responsive to the requested amount of funds being approved from the cashless wagering server (paragraphs 35, 84, 91-92, 94, 104-107), cause a modification of: 
a credit balance of the electronic gaming machine based on the requested amount of funds (credit amount is debited to the multi-functional peripheral device of the gaming system, paragraphs 83-85).

Nguyen’584 discloses the claimed invention as discussed above but fails to teach that responsive to receipt, via the at least one electronic gaming machine input device, of an input, cause the at least one electronic gaming machine display device to temporarily display a machine-readable code for a predetermined duration of time, following a mobile device scanning the temporarily displayed machine-readable code during the predetermined duration of time to establish a wireless communication session with the mobile device, and
the cashless wagering account is a gaming establishment cashless wagering account being independent of any player tracking accounts associated with any players. 
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art as discussed below.

Nguyen’584 discloses various methods to transfer funds from the portable electronic device of the gaming machine can be used including the user scanning a bar code on the gaming machine into the portable electronic device (paragraph 98). However, Nguyen’584 fails to specify this process. In an analogous art to cashless transactions, Schott discloses a system and a method of using a portable wireless device though operation of an application to interact with an automated banking machine for a cardless transaction (col 91: 34-44). Schott discloses responsive to receipt, via the at least one electronic gaming machine input device, of an input (user selecting a cardless transaction from the menu of transactions on the machine; col. 91:57-95:4), cause the at least one electronic gaming machine display device to temporarily display a machine-readable code (Outputs a QR code through the display of the machine; col. 92:1-29) to establish a wireless communication session with the mobile device, receive, from the mobile device, data associated with the cashless wagering account (User scans QR code; col. 92:20-21.The mobile device sends the scanned code to the server and the server sends a confirmation message to the mobile wireless devices; col. 92:20-38. The server also sends a confirmation of receipt of the data to the automated banking machine; col. 92:38-40. The automated banking machine operates in accordance with its programing with the transaction the user wish to conduct; cols. 92:36-62). Schott discloses that the code is displayed for a reasonable period of time and display an appropriate wait screen (col. 92:26-30; and steps 856-866 in Fig. 48). One of ordinary skilled in the art would know that a reasonable period of time would be a predetermined period of time established by the machine developer to provide enough time to allow the current user to scan the code while preventing a following user to scan the code. It would have been obvious to one of ordinary skilled in the art before the effective filing date to display a code for a predetermined duration of time that can be scanned by a mobile device in order to provide the predictable result of connecting the mobile device to the machine and server and perform a cardless transaction.

Regarding the claim limitation of,” the cashless wagering account is a gaming establishment cashless wagering account being independent of any player tracking accounts associated with any players”, Nguyen’584 discloses the cashless wagering account can be various type of accounts including a bank account, credit card account, merchant card, gift card (paragraph 35, 83, 91, 94) associated with their respective servers (i.e. banking server, merchant server, credit card server, advertisement server, and the like, paragraph 35). In an analogous art to cashless accounts, LeStrange discloses a game establishment cashless wagering account (“casino account”, paragraphs 31-32, i.e. “casino credit” account, “Casino x E-Wallet” account in Fig. 10). The casino account is managed by the casino and the player can use the casino account at a gaming machine or gaming table (paragraph 200, see also Figs. 10-12 and see paragraphs 156-159, 175-177, 182-183 regarding rules defined by each casino in which the account can be used). LeStrange discloses the player tracking account is independent of the cashless wagering account (i.e. “Casino Y loyalty points” account in Fig. 10 is independent for “Casino X E-Wallet” in Fig. 10.). In addition, LeStrange discloses that a digital wallet can be associated with one or more financial accounts such as a casino account (paragraphs 32, 148). The digital wallet may be associated with or be identified by a player's tracking card/account or may be associated with or be identified by a separate card or identification information (paragraph 32). The digital wallet may be linked to other identification cards or information other than a player tracking card (paragraph 148). Therefore, the digital wallet comprising a game establishment cashless wagering account (casino account) is independent of any player tracking account associated with any players since it may or may not be linked to the player tracking account. The separate accounts and wallets may be desirable to segregate between competing casinos, differing casino game types, separate gaming jurisdictions, etc. (paragraph 159). These multiple wallets can be associated with each other as parent-child or peer-to-peer. For wallets which are children of the parent wallet, financial accounts defined as external can be shared between the wallets, whereas wallets related to each other as peers would not share their financial accounts (paragraph 159). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’584 invention and incorporate a gaming establishment cashless wagering account in order to provide the predictable result of providing a financial account that is managed by the casino and in which the player can use at a gaming machine or gaming table. Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’584 invention and have the gaming establishment cashless wagering account independent of any player tracking accounts associated with any players as taught by LeStrange in order to segregate the accounts between competing casinos, differing casino game types, separate gaming jurisdictions, etc. (LeStrange, paragraph 159) or manage each individual accounts independently (LeStrange, paragraph 159, Fig. 10).

2. Nguyen’584 discloses that the received data is associated with a player tracking account associated with identified player (paragraphs 32, 70, 75, 80) and accessed via the mobile device application of the mobile device (Fig. 6a-6b, paragraph 73).

3. Nguyen’584 discloses the claimed invention as discussed above, but fails to explicitly state that a balance of the cashless wagering account is viewable via the mobile device application. Nevertheless, it is implied or would have been obvious to one of ordinary skilled in the art since Nguyen discloses that the gaming device may also send a digital receipt of the transaction record to the portable electronic device as well as storing a copy in its own memory for accounting, auditing, dispute resolution, and verification purposes (paragraphs 107, 119).  A user would need to check the balance of the user’s account in order to verify transactions.  In addition, Nguyen discloses that the cashless wagering account can be a bank account, credit card account, merchant card, gift card (paragraph 35, 83, 91, 94).  The balance of these accounts can be viewed online using the wireless device (The portable electronic device 500 may be any type of portable computing device. For example, portable electronic device 500 may be a cellular phone, portable media player, personal digital assistant (PDA), netbook, portable computer, electronic reader, and the like, Paragraph 66).  Therefore, it is implied that Nguyen discloses that a balance of the cashless wagering account is viewable via the mobile device application or at least would have been obvious to view the balance of the cashless wagering account via the mobile device application in order to verify the user transactions.

6. Nguyen’584 discloses that when executed by the first electronic gaming machine processor responsive to a request to cashout the credit balance to the gaming establishment cashless wagering account is received, the plurality of instructions cause the first electronic gaming machine processor to cause a transmission to the gaming establishment cashless wagering server of an amount of the credit balance (Nguyen’584 paragraph 64, 69, 90, 95, 96, 99).

7. Nguyen’584 discloses that the request to cashout the credit balance to the gaming establishment cashless wagering account is associated with data sent from the mobile device from the mobile device (Nguyen’584 paragraph 64, 69, 90, 95, 96, 99).  

11. Nguyen’584 in view of Schott and LeStrange discloses that the machine-readable code comprises QR code (As indicated above, Schott discloses that the machine displays QR code so that it can be scanned by the user; col. 92:20-21).

12. Nguyen’584 discloses the electronic gaming machine of claim 1 further comprising at least one peripheral device in communication with the electronic gaming machine processor (i.e. portable electronic device 110 in Fig. 1, printer 252 in Fig. 2b).

13. Nguyen’584 discloses the electronic gaming machine of claim 1, further comprising an acceptor, wherein when executed by the first electronic gaming machine processor, the plurality of instructions cause the first electronic gaming machine processor to: responsive to a first physical item being received via the acceptor (coin in coin acceptor or ticket with credit in ticket reader, paragraphs 39-40), modify the credit balance of the electronic gaming machine based, at least in part, on a monetary value associated with the received first physical item (gaming machine inherently modifies the balance when it accepts the credits).

15. LeStrange discloses that the funds from the gaming establishment cashless wagering account are at least partially associated with a deposit of at least one unit of currency at a kiosk (one player’s identity and unique identifier has been validated by a kiosk, the player is given options in order to select where the funds should come from. Player may define one more sources associated with the player’s financial account; paragraph 194, 196). It would have been obvious to incorporate this feature as well when modify Nguyen’584’s invention to incorporate a gaming establishment cashless wagering account in order to provide the predictable result of transferring money to the gaming establishment cashless wagering account using a kiosk.

16. Nguyen’584 discloses an electronic gaming machine component (peripheral device 102 in Fig. 1) comprising: 
a gaming establishment cashless wagering server interface (It is noted that Applicant’s specification fails explicitly use the term “gaming establishment cashless wagering server interface”. In the broadest reasonable interpretation, it is interpreted that “a gaming establishment cashless wagering server interface” is an interface that allows the peripheral device to communicate with servers such as a cashless server. Nguyen’584 discloses that the “gaming device 106, gaming server 112, and/or multi-functional peripheral device 102 may also be configured to communicate with a third party server 120”, and therefore comprises an interface; paragraph 35.); 
an electronic gaming machine interface (In the broadest reasonable interpretation, it is interpreted that “a gaming establishment cashless wagering server interface” is an interface that allows the peripheral device to communicate with a gaming machine. Nguyen’584 discloses that the peripheral device communicates with the gaming machine and therefore comprises a communication interface; paragraphs 30, 44-45);
a first processor (processor 422 of the multi-functional peripheral device in Fig. 4b) that is distinct from any second processor (second processor 242 in Fig. 2b); and
a first memory device (424 in Fig. 4b) which stores a plurality of instructions, which when executed by the first processor independent of any second processor (processor 424 in Fig. 4b is independent of the any second processor 242 in Fig. 2b); cause the first processor to:
receive data, sent from the mobile device (110 in Fig. 1, paragraphs 27, 66), that is associated with a cashless wagering account (i.e. ID, password, bank information, routing information, checking account number, player tracking account, paragraphs 35, 80, 83) associated with an identified player (logging into a player’s account, paragraph 28; identify player with player tracking information, paragraph 31; or identify player with an arbitrary identification, paragraph 32; authenticating or verifying the player, paragraph 33; unique identification, player account number, paragraphs 80, 83), accessed via a mobile device application of the mobile device (paragraphs 27, 29, 50, 62, 66), 
receive data, sent from the mobile device, that is associated with an amount of funds determined in association with the mobile device application of the mobile device (Fig. 6c, paragraphs 71, 75, 91-93),
communicate, via the gaming establishment cashless wagering server interface, a request to a gaming establishment cashless wagering server of the amount of funds from the gaming establishment cashless wagering account, the gaming establishment cashless wagering server being independent of any player tracking servers (The cashless wagering servers 120 or third party servers that store account information is separate from the player tracking server 124 and therefore independent from the player tracking server 124. See Fig. 1), and 
responsive to an approval of the amount of funds from the cashless wagering account being received, via the gaming establishment cashless wagering server interface, from the gaming establishment cashless wagering server (paragraphs 35, 84, 91-92, 94, 104-107), communicate, via the electronic gaming machine interface, and to an electronic gaming machine, data associated with a modification of a credit balance of the electronic gaming machine, said modification being based on the approved amount of funds (credit amount is debited to the multi-functional peripheral device of the gaming system, paragraphs 83-85).

Nguyen’584 discloses the claimed invention as discussed above but fails to teach that responsive to receipt, via the at least one electronic gaming machine input device, of an input, cause the at least one electronic gaming machine display device to temporarily display a machine-readable code for a predetermined duration of time, following a mobile device scanning the temporarily displayed machine-readable code during the predetermined duration of time to establish a wireless communication session with the mobile device, receive, from the mobile device, data associated with the cashless wagering account; and
the cashless wagering account is a gaming establishment cashless wagering account being independent of any player tracking accounts associated with any players. 
Nevertheless, such modification would have been obvious to one of ordinary skilled in the art as discussed below.

Nguyen’584 discloses various methods to transfer funds from the portable electronic device of the gaming machine can be used including the user scanning a bar code on the gaming machine into the portable electronic device (paragraph 98). However, Nguyen’584 fails to specify this process. In an analogous art to cashless transactions, Schott discloses a system and a method of using a portable wireless device though operation of an application to interact with an automated banking machine for a cardless transaction (col 91: 34-44). Schott discloses responsive to receipt, via the at least one electronic gaming machine input device, of an input (user selecting a cardless transaction from the menu of transactions on the machine; col. 91:57-95:4), cause the at least one electronic gaming machine display device to temporarily display a machine-readable code (Outputs a QR code through the display of the machine; col. 92:1-29) to establish a wireless communication session with the mobile device, receive, from the mobile device, data associated with the cashless wagering account (User scans QR code; col. 92:20-21.The mobile device sends the scanned code to the server and the server sends a confirmation message to the mobile wireless devices; col. 92:20-38. The server also sends a confirmation of receipt of the data to the automated banking machine; col. 92:38-40. The automated banking machine operates in accordance with its programing with the transaction the user wish to conduct; cols. 92:36-62). Schott discloses that the code is displayed for a reasonable period of time and display an appropriate wait screen (col. 92:26-30; and steps 856-866 in Fig. 48). One of ordinary skilled in the art would know that a reasonable period of time would be a predetermined period of time established by the machine developer to provide enough time to allow the current user to scan the code while preventing a following user to scan the code. It would have been obvious to one of ordinary skilled in the art before the effective filing date to display a code for a predetermined duration of time that can be scanned by a mobile device in order to provide the predictable result of connecting the mobile device to the machine and server and perform a cardless transaction.

Nguyen’584 discloses the cashless wagering account can be various type of accounts including a bank account, credit card account, merchant card, gift card (paragraph 35, 83, 91, 94) associated with their respective servers (i.e. banking server, merchant server, credit card server, advertisement server, and the like, paragraph 35). In an analogous art to cashless accounts, LeStrange discloses a game establishment cashless wagering account (“casino account”, paragraphs 31-32, i.e. “casino credit” account, “Casino x E-Wallet” account in Fig. 10). The casino account is managed by the casino and the player can use the casino account at a gaming machine or gaming table (paragraph 200, see also Figs. 10-12 and see paragraphs 156-159, 175-177, 182-183 regarding rules defined by each casino in which the account can be used). LeStrange discloses the player tracking account is independent of the cashless wagering account (i.e. “Casino Y loyalty points” account in Fig. 10 is independent for “Casino X E-Wallet” in Fig. 10.). In addition, LeStrange discloses that a digital wallet can be associated with one or more financial accounts such as a casino account (paragraphs 32, 148). The digital wallet may be associated with or be identified by a player's tracking card/account or may be associated with or be identified by a separate card or identification information (paragraph 32). The digital wallet may be linked to other identification cards or information other than a player tracking card (paragraph 148). Therefore, the digital wallet comprising a game establishment cashless wagering account (casino account) is independent of any player tracking account associated with any players since it may or may not be linked to the player tracking account. The separate accounts and wallets may be desirable to segregate between competing casinos, differing casino game types, separate gaming jurisdictions, etc. (paragraph 159). These multiple wallets can be associated with each other as parent-child or peer-to-peer. For wallets which are children of the parent wallet, financial accounts defined as external can be shared between the wallets, whereas wallets related to each other as peers would not share their financial accounts (paragraph 159). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’584 invention and incorporate a gaming establishment cashless wagering account in order to provide the predictable result of providing a financial account that is managed by the casino and in which the player can use at a gaming machine or gaming table. Furthermore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’584 invention and have the gaming establishment cashless wagering account independent of any player tracking accounts associated with any players as taught by LeStrange in order to segregate the accounts between competing casinos, differing casino game types, separate gaming jurisdictions, etc. (LeStrange, paragraph 159) or manage each individual accounts independently (LeStrange, paragraph 159, Fig. 10).

Claim 17. See rejection for claim 2 above.

Claim 19. Nguyen’584 discloses that the amount of funds is selected from the group consisting of: an amount of funds selected from a listing of different amounts of funds, a gaming system default amount of funds, and a player configured default amount of funds (paragraph 75).

Claims 25. See rejections above.

39-40. Nguyen’584 in view of Schott and LeStrange discloses that the machine-readable code comprises QR code (As indicated above, Schott discloses that machine displays QR code so that it can be scanned by the user; col. 92:20-21).

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’584 (US2012/0122584) in view of Schott (US 8,840,016), LeStrange (US 2014/0057703) as applied to claims 1, 16 above, and further in view of Lyons (US 2014/0302915).

4, 18. Nguyen’584 discloses the claimed invention as discussed above but fails to teach, that responsive to the credit balance is reduced to less than a designated amount, the plurality of instructions cause the first processor to, independent of any player input, cause a transmission of a request for an additional amount of funds to be transferred from the cashless wagering account. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to transferring funds to a gaming machine, Lyons discloses that a user can set rules as to when funds may be automatically transferred from a user account using a phone application. The rule can be when the credits reaches a minimum amount (paragraph 378).  This allows the user to continually play the gaming machine without manually transferring funds to the gaming machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen’s invention and cause a wireless transmission of a request for an additional amount of funds to be transferred from the cashless wagering account if the credit balance is reduced to less than a designated amount, the plurality of instructions cause the at least one processor to, independent of any player input in order to allow continual game play without the user manually transferring funds.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’584 (US 2012/0122584) in view of Schott (US 8,840,016), LeStrange (US 2014/0057703) as applied to claim 1 above, and further in view of Saez (US 2013/0161153).

5. Nguyen’584 discloses that the requested amount of funds is comprises an amount of funds selected (paragraph 75) but fails to explicitly teach that the funds is selected from a listing of different amount of funds. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Nguyen’584 that the funds can be an amount entered by the user (paragraph 75). The amount can be can be a specific monetary amount entered by the user (paragraph 75, Fig. 6c). Nguyen’584 also discloses that the fund amount may be a predefined or present amount. For example, the preset amount may be $20. In an analogous art to selecting funds to transfer, Saez discloses a system that allows user to transfer funds from one account to another. Saez discloses that the user can select a preset dollar amount, or enter other amount (paragraph 47 and Fig. 7a). Saez discloses that the funds can be selected from a listing of different amount of funds (i.e. $10, or $25, “and can include other amounts”; paragraphs 47 and Fig. 7a). It would have been obvious to one of ordinary skilled in the art before the effective filing date and modify Nguyen’584 invention to provide a listing of different amount of funds in order to provide the predictable result of allowing user to quickly make a selection of different amounts.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’584 (US 2012/0122584) in view of Schott (US 8,840,016), LeStrange (US 2014/0057703) as applied to claim 1 above, and further in view of Dryer (US 2012/0290376)

8, 9. Nguyen’584 discloses the claimed invention as discussed above but fails to teach (claim 8) that prior to wirelessly receiving said data associated with the cashless wagering account, the plurality of instructions cause the first processor to receive an authorization token sent from the mobile device, (claim 9) wherein the received authorization token expires after a designated amount of time.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to transferring funds using a wireless device, Dryer teaches using a mobile device to transfer funds to a merchant's device.  Dryer teaches that prior to transmitting data associated with the cashless wagering account an authorization token is transmitted (paragraphs 41, 43).  Dryer teaches that the authorization token expires after a designated amount of time (paragraph 63).  The authorization token provides additional security when transmitting the funds.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen’s invention and receive an authorization token from the mobile device, wherein the received authorization token expires after a designated amount of time in order to provide additional security.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen’584 (US 2012/0122584) in view of Schott (US 8,840,016), LeStrange (US 2014/0057703) as applied to claim 1 above, and further in view of Earley (US 2013/0337890)

10. Nguyen’584 discloses that the data is wirelessly communicated via a wireless protocol (such as a 3G wireless technology, 4G wireless technology, Bluetooth, Wireless USB, Near-field magnetic, Fire Wire, WiMax, IEEE 802.11 technology, radio frequency, and the like; paragraphs 29, 50, 62). However, Nguyen’584 fails to explicitly state that the wireless communication session comprises Bluetooth Low Energy protocol communication session. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. As indicated above Nguyen’584 discloses various wireless protocols can be used to wirelessly communicate data. In an analogous art to wagering games, Earley discloses a gaming machine system comprising a mobile device that communicates wirelessly with a gaming machine. Earley discloses that the communication protocol can be Bluetooth low energy (paragraph 66). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Nguyen’584’s communication session to comprise Bluetooth Low Energy protocol communication session since Nguyen’584 discloses various wireless protocols can be used and it is known for mobile device to communicate with gaming machines using Bluetooth Low Energy.

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
New grounds of rejection using previously cited art have been made to address the amended limitations.

	Regarding the rejection over Nguyen, Schott and Lestrange, Applicant argues that while Schott discloses a user selecting a cardless transaction by scanning a QR code by a mobile wireless device, Schott fails to teach the communication session between the mobile device and the device that displays the QR code. However, Nguyen’584 discloses that the processor of the device communicates with mobile devices as described in the rejection. Nguyen’584 explicitly discloses that the portable electronic device communicates with the gaming machine or the multi-functional peripheral device of the gaming machines (paragraphs 24, 41, 73-78). Schott’s reference is relied upon to teach scanning a machine readable code by a mobile device. Nguyen’584 discloses various methods to transfer funds from the portable electronic device of the gaming machine can be used including the user scanning a bar code on the gaming machine into the portable electronic device (paragraph 98). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to display a code for a predetermined duration of time that can be scanned by a mobile device in order to provide the predictable result of connecting the mobile device to the machine and server and perform a cardless transaction.
	
Applicant argues that Nguyen’s processor of the peripheral device is not a first electronic gaming machine processor that is distinct from any second processor. Applicant argues that without the interpreted aid of the processor 422 of the multi-function peripheral device of Nguyen, the gaming processor 242 of Nguyen fails to receive data sent from the mobile device that associated with a gaming establishment cashless wagering account. However, the claim does not exclude Nguyen’s processor 422 to be the “first electronic gaming machine processor” to receive data sent from the mobile device that associated with a gaming establishment cashless wagering account. The claim requires a first electronic gaming machine processor that is distinct from any second processor. The claim does not does not specify what the second processor is. In the broadest reasonable interpretation, it is interpreted that the first processor is Nguyen’584’s processor that manages the transfer of funds. Unlike the previous claims filed on 10/5/2021 which required at least one processor to receive data associated with a gaming establishment cashless wagering account and also cause the gaming machine to display a game outcome and determine any award associated with the determined game outcome, the claim now only requires a first processor to receive data associated with a gaming establishment cashless wagering account. Therefore, regardless of how Nguyen’s multi-function peripheral device processor 422 is integrated into the gaming machine, Nguyen’s multi-function processor 422 is still “a first electronic gaming machine processor” as claimed.
	It is noted Applicant’s arguments appear to be only applicable for claims 1-13, 15, 25, 40 and not for claims 16-19, 39 since claims 16-19, 39 are directed an electronic gaming machine component. Nguyen’s multi-function peripheral device is a gaming machine component regardless of how the multi-function peripheral device is integrated.

	Applicant argues that LeStrange fails to teach that “the cashless wagering account is a gaming establishment cashless wagering account being independent of any player tracking accounts associated with an players” because LeStrange does not include any processor of any gaming machines which interface with any mobile devices to access any funds from any accounts associated with the digital wallet. However, the claim limitation of, ““the cashless wagering account is a gaming establishment cashless wagering account being independent of any player tracking accounts associated with an players” describe the cashless wagering account or the type of account. The description of, “any processor of any gaming machines which interface with any mobile devices to access any funds from any accounts associated with the digital wallet” describes how funds are transferred, which is different from the type of account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715